October 17, 2007 Mr. H. Christopher Owings Division of Corporate Finance U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re: Seawright Holdings, Inc. Registration Statement on Form SB-2 Filed September 4, 2007 File No. 333-145864 (the “Registration Statement”) Mr. Owings: Thank you for your detailed comments on the Registration Statement of Seawright Holdings, Inc. (the “Company”). We have undertaken to provide you with specific responses to each comment, including explanations or additional information where applicable. Each of your comments is repeated below, followed by our response on behalf of the Company. In making this submission we intended to respond fully to your comments. If there is any other information that you require, we will be pleased to provide it. Selling Security Holders, page 19 1. Please expand the table to include the natural persons with the power to vote or to dispose of the securities offered for resale by the entities that are listed as selling securityholders. If more than one holder is listed as beneficial owner for the same securities, include explanatory text or footnotes. See Interpretation 4S of the Regulation S-K portion of the March 1999 supplement to the CF telephone interpretation manual. We note, for example, that you do not disclose the natural persons for Dutchess Private Equities Fund, L.P., Griffdom Enterprises, K&C Investments, RBS Dain Rauscher, IFS Holdings, Inc. and A Boardman Co LLC. The disclosure has been revised as requested. However, please note that Griffdom Enterprises has removed their securities from this offering. Please also note that RBC Dain Rauscher is a brokerage firm acting solely as a trustee for certain 401(k) accounts and therefore beneficial ownership of the securities held by such 401(k) accounts is retained by the principal of the respective account. Mr. H. Christopher Owings October 17, 2007 Page 2 of 2 2. Please revise to include a column that shows the percentage of the class to be owned by each selling security holder after the offering is complete. See Item 507 of Regulation S-B. The disclosure has been revised as requested. Undertakings, page II-8 3.
